United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-560
Issued: December 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2011 appellant, through her attorney, filed a timely appeal from a
November 17, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
that she did not establish that certain conditions were causally related to her accepted
employment injuries.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her cervical
condition is causally related to her accepted employment injuries.

1

The record also contains a September 7, 2010 decision. Appellant’s representative has not appealed this
decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 17, 2009 appellant, then a 39-year-old mail handler, filed an occupational disease
claim alleging that she sustained pain in her neck, lower back, legs, right hip, knee and ankle in
the performance of duty. She attributed her condition to repeatedly lifting tubs and trays of mail.
Appellant first became aware of her condition on July 9, 2009. She stopped work on July 10,
2009 and returned on July 16, 2009.
In a report dated July 9, 2009, Dr. Darryl Harris, Board-certified in emergency medicine,
diagnosed a lumbar sprain. In a July 22, 2009 report, Dr. William Huey, a general practitioner,
noted that appellant presented for evaluation of low back pain from an injury that occurred about
12 days earlier when she was lifting trays and had sharp lower back pains. He also noted seeing
her on July 13, 2009, at which time x-rays were reported as normal although some lateral
deviation and mild degeneration were present. Dr. Huey diagnosed low back pain and lumbar
sprain/strain and he released appellant to modified work.
On July 30, 2009 OWCP accepted the claim for a lumbar sprain. It advised appellant that
her preexisting lumbar degenerative disc disease was not accepted. Additionally, OWCP
informed her of the evidence needed to support her claim for any additional condition and
requested that she submit such evidence within 30 days.
In an August 21, 2009 report, Dr. Plas T. James, a Board-certified orthopedic surgeon,
stated that x-rays of the lumbar spine revealed L5-S1 degenerative disc disease.
In a September 1, 2009 decision, OWCP denied appellant’s claim for a consequential
condition. It found that the medical evidence did not establish that her lumbar degenerative disc
disease was caused by the accepted injury.
A February 22, 2010 cervical magnetic resonance imaging (MRI) scan, read by
Dr. Anthony Kent Gordon, a Board-certified diagnostic radiologist, revealed degenerative disc
disease and protrusion or bulge at C4-5.
In a March 5, 2010 report, Dr. James diagnosed a C4-5 herniated nucleus pulposus. In an
April 2, 2010 report, he diagnosed L3-S1 facet arthropathy and recommended facet injections.
In a memorandum of telephone call dated April 16, 2010, appellant requested
authorization for physical therapy related to her cervical condition. OWCP was advised that her
claim was only accepted for a lumbar condition and there was no mention of a cervical condition
until months after her claim was filed. Appellant was advised to file a claim for her cervical
condition.
In a letter dated April 27, 2010, OWCP notified appellant of the medical evidence needed
to substantiate her claim that her cervical condition was causally related to work factors.
OWCP received a May 10, 2010 report from Dr. Kamal Kabakibou, a Board-certified
anesthesiologist, who performed a lumbar facet joint block. In a May 20, 2010 report, Dr. James
diagnosed L3-S1 facet arthropathy. He continued to treat appellant. Additionally, several
physical therapy notes were received.
2

In a June 10, 2010 decision, OWCP denied appellant’s claim for a consequential cervical
herniated disc at C4-5. It found that the medical evidence did not establish that the condition
was related to her accepted low back condition or work factors.
On June 22, 2010 appellant’s representative requested a telephonic hearing, which was
held on September 20, 2010. During the hearing, appellant described her duties as a mail
handler that included lifting up to 40 pounds, pushing heavy mail containers and throwing mail.
She also noted a prior, work-related injury on September 10, 2008 accepted for the hip, knee and
ankle on the right.3
In reports dated September 3 and 23, 2010, Dr. James diagnosed L3-S1 facet arthropathy.
He noted appellant’s complaints of low back and bilateral leg pain and noted that on July 9, 2009
she was lifting trays and tubs while working for the employing establishment. Dr. James
indicated that his objective findings included constant back spasms, decreased range of motion of
the lumbar spine and lower left leg muscle weakness. He diagnosed L3-4, L4-5 and L5-5 facet
arthropathy. Dr. James noted that appellant reported her previous injury at work on
September 10, 2008, which contributed to his diagnosis and opined that the current injury
aggravated and increased the pain. OWCP also received an August 15, 2010 functional capacity
evaluation (FCE) from a physical therapist.
By decision dated November 17, 2010, an OWCP hearing representative affirmed the
June 10, 2010 decision, finding that the medical evidence was insufficient to establish that
appellant’s cervical condition was causally related to employment factors.
LEGAL PRECEDENT
Regarding consequential injuries, the basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.4
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury.5 To establish a causal relationship between the condition
claimed, as well as any attendant disability and the employment event or incident, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting such a causal relationship.6 Causal relationship is a medical issue and the medical
evidence required to establish a causal relationship is rationalized medical evidence.7
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
3

This claim is not before the Board on the present appeal.

4

S.M., 58 ECAB 166 (2006), citing A. Larson, The Law of Workers’ Compensation § 10.01 (2004).

5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Jennifer Atkerson, 55 ECAB 317 (2004).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.8
Neither, the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.9
ANALYSIS
OWCP denied appellant’s request to expand her claim to include a cervical condition.
The issue is whether she has met the burden of proof to establish that her diagnosed conditions
are causally related to her accepted 2009 injury. Appellant identified repeatedly lifting heavy
tubs and trays of mail as employment factors that caused these alleged conditions. Her burden is
to demonstrate, through the production of probative rationalized medical evidence, that the
identified employment factors caused her alleged cervical condition. As noted, causal
relationship is a medical issue. The Board finds that appellant has not met her burden of proof as
the medical evidence of record is insufficient to establish that she sustained a cervical condition
in the performance of duty
In support of her claim, appellant submitted reports from Dr. James. They included a
March 5, 2010 report in which Dr. James diagnosed a C4-5 herniated nucleus pulposus and
reports dated April 2 and May 20, 2010 in which he diagnosed L3-S1 facet arthropathy and
recommended facet injections. The Board notes that Dr. James did not offer any opinion on
causation of the cervical condition. He merely reported findings and did not provide an opinion
regarding the cause of the reported condition. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of
causal relationship.10
In reports dated September 3 and 23, 2010, Dr. James diagnosed L3-S1 facet arthropathy
and noted that appellant reported her previous injury at work on September 10, 2008 and that the
current injury aggravated and increased the pain. The Board notes that, while he referred to a
September 10, 2008 injury, the 2008 injury is not before the Board on the present appeal. The
present claim involves appellant’s July 17, 2009 occupational disease claim that was accepted for
a lumbar sprain. Dr. James appears to be relating the history provided by appellant instead of
providing his own opinion on causal relationship. To the extent that he provided his own
opinion, the Board notes that he addressed the lumbar condition and not the denied cervical

8

Leslie C. Moore, 52 ECAB 132 (2000).

9

Ernest St. Pierre, 51 ECAB 623 (2000).

10

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

condition that is at issue in the present appeal.11 Dr. James did not otherwise explain how the
claimed cervical condition is causally related to the accepted lumbar sprain. Medical
conclusions unsupported by medical rationale are of diminished probative value and are
insufficient to establish causal relation.12
Diagnostic and procedure reports submitted by appellant included February 22, 2010
cervical MRI scan, read by Dr. Gordon, which revealed degenerative disc disease and protrusion
or bulge at C4-5. However, these reports merely reported findings and did not contain an
opinion regarding the cause of the claimed cervical condition.
Additionally, several physical therapy notes were received along with an August 15, 2010
FCE. Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by the applicable state law. Only
medical evidence from a physician as defined by FECA will be accorded probative value.
Health care providers such as nurses, acupuncturists, physician’s assistants and physical
therapists are not physicians under FECA. Thus, their opinions on causal relationship do not
constitute rationalized medical opinions and have no weight or probative value.13
Other reports did not address causal relationship between the claimed cervical condition
and the accepted lumbar sprain. The Board notes that there is no reasoned medical evidence of
record supporting appellant’s claim that she developed a cervical condition as a consequence of
her accepted lumbar sprain.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
cervical conditions are causally related to her accepted employment injuries.

11

In a September 1, 2009 decision, OWCP denied that appellant’s degenerative lumbar condition was caused by
the accepted lumbar sprain. Appellant did not appeal that decision and the Board currently has no jurisdiction over
that decision. 20 C.F.R. § 501.3(d)(e).
12

Albert C. Brown, 52 ECAB 152 (2000).

13

Jane A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

